PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/578,159
Filing Date: 20 Sep 2019
Appellant(s): Edge Networks, Inc.



__________________
Krishna Kalidindi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 6, 10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338), herein Rogers, in view of Schwab et al. (US 2011/0138426), herein Schwab, in view of Onomatsu et al. (US 2003/0233666), herein Onomatsu.
Claims 2, 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Pfeffer et al. (US 2013/0254815), herein Pfeffer.
Claims 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Pfeffer et al. (US 2013/0254815) in view of Bohm et al. (US 2019/0222872), herein Bohm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Webster et al. (US 2016/0066040), herein Webster.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2017/0318338) in view of Schwab et al. (US 2011/0138426) in view of Onomatsu et al. (US 2003/0233666) in view of Bohm et al. (US 2019/0222872), herein Bohm.
(2) Response to Argument
Argument 1: Considering the Order/Interdependencies of the Features, Not Every Feature of Independent Claim 1 is Disclosed by the Proposed Combination
Appellant initially argues that the combination of Rogers, Schwab and Onomatsu fails to render claim 1 obvious because Rogers does not disclose the proper order/interdependencies for the claim limitations:
monitoring a viewer activity including monitoring the content received by the user, the content being broadcast on a primary channel via an over the air (OTA) interface; 
prompting the viewer to indicate an intent upon the occurrence of a pre-specified event.
Appellant argues that the monitoring step is interdependent with the prompting step so that the “occurrence of a pre-specified event” is detected during the monitoring of viewer activity (Appeal Brief page 13 paragraph 1).  However, there is no such limiting language within the claim.  The claim merely requires monitoring viewer activity and prompting the viewer upon the occurrence of an undefined pre-specified event.  The pre-specified event is in no way interdependent with the previously monitored activity.  
Rogers discloses a video distribution system wherein a user profile is generated based on the activity of the viewer representing the consumption habits of the viewer (Fig. 1: Step 100, [0041], [0045]-[0047]).  The user device then receives a message from a server indicating that a show of interest to the viewer has episodes available for download (Fig. 1: Step 110, [0042]).  The user is then prompted to indicate intent to download selected episodes based on the received message (Fig. 3: Interface screen 300, [0044]).
These teachings of Rogers clearly show the claimed monitoring step (generation of a user profile in Rogers) and prompting step (interface screen 300 of Rogers) in response to a pre-specified event (message from a server in Rogers).  The claims do not include any language tying the pre-specified event to the monitored viewer activity, e.g. prompting the viewer to indicate an intent upon the occurrence of a pre-specified event detected during the monitoring of viewer activity.  Therefore, the proposed combination has been shown to disclose each and every feature of independent claim 1 when considering the order/interdependence of the features.
Argument 2: Lack of Factual Support for the Rationale for Combining
Appellant next argues that the combination of Rogers with Schwab is improper because the ages of the references are different and therefore the teachings of the references cannot be combined.  MPEP 2145 VIII states:
"The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem." In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977) (100 year old patent was properly relied upon in a rejection based on a combination of references.). See also Ex parte Meyer, 6 USPQ2d 1966 (Bd. Pat. App. & Inter. 1988) (length of time between the issuance of prior art patents relied upon (1920 and 1976) was not persuasive of nonobviousness).
Both Rogers and Schwab disclose digital video distribution systems.  Contrary to appellant’s argument Schwab explicitly discloses the distribution of digital video ([0006], [0022]).  
The rational for combining Rogers with Schwab is simple substitution of one known element for another to obtain predictable results.  The network 250 of Rogers includes various known networks for distribution of video content, e.g., a cable network, a FIOS network, a Wi-Fi network, and/or a cellphone network (e.g., 3G, 4G, LTE), etc. ([0036] Rogers).  Schwab similarly discloses various known video distribution networks, e.g. broadcast-frequency signals, cable, satellite ([0009], [0010] Schwab).  One of ordinary skill in the art, at the time of the effective filing date of the claimed invention, would know of each of these distribution networks and would know that substituting one for another would result in the predictable result of distributing digital video signals to user devices.
Argument 2: Destruction of Principles of Operation of at least Rogers and Schwab
Appellant finally argues that the combination of Rogers with Schwab would destroy the principle of operation of Rogers.  Appellant argues that Schwab does not disclose storage of the content received over the secondary channels so that any content received over these channels would have to be simultaneously displayed with the content received from the primary channel.  Therefore, the download and storage of episodes of a show disclosed by Rogers would be destroyed in the combination.
This argument is not persuasive as Schwab does in fact disclose storage of content received from the secondary channels.  Paragraph [0017] of Schwab discloses “information relating the programs may be downloaded and locally stored on an authorized basis.”  Paragraph [0019] of Schwab discloses “the system may be adapted to provide multiple outputs enabling a user to record the separate programs associated with all participating channels for subsequent playback.”  Furthermore, the processing of the content after reception by the client device in Schwab is immaterial to the combination as the relevant teachings from Schwab relate to the distribution network and not client-side processing.
The remaining sections of the Appeal Brief do not contain any additional arguments.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN R SCHNURR/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        
Conferees:
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425                                                                                                                                                                                                        
/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.